DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant application has been amended as follows.
	
The text of Claim 3 is supplied as follows:
	3. (Previously Presented) The latex composition according to claim 1, wherein the nitrile rubber further comprises an ethylenically unsaturated acid monomer unit.  

Examiner’s Comment
The reply filed on 06/22/2022 is non-compliant with MPEP § 714 (II)C(C) in that the status indicator “Previously Presented” is assigned to Claim 3, but the text of the claim has been omitted.  However, since the reply otherwise places the application in condition for allowance, this deficiency has been corrected by Examiner’s amendment as authorized by MPEP § 714(II)(E), and the reply entered as so corrected. 
	Further, the aforementioned reply, by cancelling claim 5, has addressed the outstanding formality issue raised in the previous Office action and the remaining pending claims reflect the allowable subject matter indicated therein.  Refer therein for a detailed discussion of allowability.  
Conclusion
	Claims 1-4 and 6 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/08-01-22